Oldham, J. The motion for a new trial should have been sustained. The plaintiff fully proved the rendition of the medical services to the negro man Orange. Although there was no express promise, one was clearly implied from the circumstances. The physician was called upon to visit the patient; having attended the intestate in his last sickness, he might reasonably suppose that he was sent for on the present occasion, without stopping to enquire into the fact. The negro was dangerously sick; it was therefore the duty of the administrator to call in a physician. The physician attended the patient for at least a month and a half (some of the witnesses say longer), and administered medicine in the presence of the administratrix. He was authorized to conclude, from these circumstances, that his services were not only desired by the administrators, but that he was called in to attend the negro by their authority. If such was not the fact they should immediately have given him notice; but after having received his services without objection, they will not be permitted to say they were rendered without request. The evidence was defective in not establishing the value of the services; in consequence of which the jury would not have been warranted in finding more than nominal damages. The judgment is reversed and the cause remanded for a new trial.